Citation Nr: 1715821	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1978 to September 1992.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in pertinent part, denied entitlement to SMC including for aid and attendance and housebound benefits.

In October 2013, the Veteran and his wife testified during a hearing at the RO conducted by a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Unfortunately, the VLJ who presided over the hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In March 2017, the Board sent a letter to the Veteran, that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned (3/21/17 VBMS Correspondence).  He was advised that if he did not respond within thirty days from the date of the letter, the Board will assume that he did not want another hearing and proceed.  Later that month, the Veteran responded to the Board's letter and stated that he did not want another hearing (3/29/17 VBMS Correspondence, page 1).  Thus, the Board will proceed with the matter on appeal.

In a January 2014 decision, the Board denied the Veteran's claim of entitlement to SMC including for aid and attendance and housebound benefits.

The Veteran appealed that portion of the Board's January 2014 decision that denied his claim for SMC based on the need for aid and attendance to the United States Court of Appeals for Veterans Claims (Court).  The Board's denial of SMC based on housebound status was not appealed.  In that litigation, a Joint Motion for Partial Remand (Joint Motion) was filed by the VA General Counsel and the appellant, averring that the Board failed to provide adequate reasons and bases for its decision and failed to provide an adequate medical opinion in compliance with the VA's duty to assist (7/8/14 VBMS CAVC Decision).  In a July 2014 Order, the Court vacated that portion of the Board's decision that denied the Veteran's claim for SMC based on the need for aid and attendance, and remanded the matter to the Board, pursuant to the Joint Motion.  A copy of the Court's Order is in the claims file (7/8/14 VBMS CAVC Decision).  

In January 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Veteran's attorney requested that the file be left open the full 90 days from a letter dated February 22, 2017 informing him that the Veteran's case was received by the Board and returned to the docket to allow the submission of additional evidence.  Given the favorable disposition below, there is no prejudice in proceeding with a decision at this time.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran requires assistance in accomplishing the activities of daily living and is unable to protect himself from the hazards and dangers of his daily environment on account of his service-connected disabilities.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for SMC based on the regular need for the aid and attendance of another person are met. 38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). As the Board is granting the benefit sought, SMC based on the regular need for the aid and attendance of another person, in full, further discussion of the VCAA is unnecessary.

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350 (b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a). That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

The Veteran is in receipt of service connection for schizophrenia and posttraumatic stress disorder (PTSD), rated 100 percent disabling, as well as tinea pedis, pes planus, migraine headaches, and tinnitus, each rated 10 percent disabling.  The Veteran and his wife have offered lay testimony indicating that the Veteran has incapacity due to his service connected schizophrenia with PTSD that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  In light of the July 2014 joint motion, the Board finds these statements credible.  There are also conflicting medical opinions on this question.

In February 2015, a VA examiner reported that the Veteran was totally impaired due to PTSD and schizophrenia.  The examiner opined that the Veteran's service-connected PTSD and schizophrenia "are not resulting in the need for aid and attendance; when the [Veteran]t was questioned about the things he needed help with [,] he mainly described physical reasons for needing help not mental ones; also while the [Veteran] does clearly have [mental health] issues that impact his functioning, previous testing and his current presentation suggested that he may be exaggerating the degree of impairment he is experiencing for secondary gain."

However, the examiner did not, as required by the Board's January 2015 remand, discuss the impact of the Veteran's service-connected psychiatric disabilities on his ability to perform activities of daily living, did not discuss the relevant medical and lay evidence of record, and did not provide a rationale for her opinion other than that the Veteran "may" be exaggerating his degree of impairment for secondary gain.  See Stegall v. West and Dyment v. West, supra.  The Board cannot rely on this opinion because it did not comply with its remand instructions and is inadequate.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In August 2015, the Veteran submitted an Examination for Housebound Status Or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) completed by Dr. M., the chief medical officer of a VA community-based outpatient clinic
(CBOC) (8/31/15 VBMS VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  The Veteran's diagnoses were paranoid-type schizophrenia, PTSD; degenerative joint disease, spinal stenosis in the cervical region; flatfoot, low back pain; chronic progressive renal failure; osteopenia; facet joint; and alcohol dependent.  Paranoid-type schizophrenia restricted his activities/functions.  The Veteran was unable to prepare his own meals; and his wife assisted with is activities of daily living, managed his finances, and assisted with his medication management.  Significantly, in July 2012, Dr. M. stated that she did not believe that the Veteran was eligible from a medical standpoint for aid and attendance and told him that (12/12/12 VVA CAPRI, p. 8).

The Board thus has before it lay and medical evidence indicating that the Veteran meets the criteria for SMC based on the need for aid and attendance because of mental incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The only medical opinion contrary to this evidence has been found inadequate.  Although Dr. M.'s opinion did not contain a detailed rationale, given the fact that Dr. M. had previously opined to the contrary and reading the opinion as a whole and in the context of the evidence of record, the opinion is entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  At this point, a remand for yet another medical opinion on this question could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The evidence is thus at least evenly balanced as to whether the Veteran meets the criteria for SMC based on the need for aid and attendance.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to this benefit is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to SMC based on the need for aid and attendance is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


